Alice Robie Resnick, J.,
concurring in part and dissenting in part. The dispute at the heart of Zanotti v. Taft, case No. 98CVH02-1355 (the constitutionality of Am.Sub.H.B. No. 697), although ultimately a byproduct of our decision in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, is not so intimately tied to DeRolph that it must of necessity be swept into DeRolph’s ambit, at least in the form suggested by relator Taft’s request for relief in the complaint filed in this court. By approving the wording of the entry today, the majority essentially accepts relator’s view that this dispute belongs within the scope of the jurisdiction we reserved in DeRolph. The dispute, at best, is a distant cousin of DeRolph, and definitely is not the inevitable offspring of that case.
When confronted with the apparent choices presented by the scenario now before the court — either to deny relator the relief sought in this action, or to afford it on relator’s terms, I reluctantly join with the majority in the substance of the entry, which is to entertain Zanotti’s challenge to the constitutionality of *1248Am.Sub.H.B. No. 697 in this court. The entry should explicitly grant the peremptory writ of prohibition. The unique considerations underlying this case — and the consequences that would follow from the length of time it would take for a trial court decision followed by appeals from that decision — are the apparent justifications for such a decision.